Hinman, J. (dissenting):
The counsel for appellant contends that there is no conversion here because the right to maintain an action at law for conversion depends upon ownership and not upon the right of possession; that a person who has the right of actual possession may maintain conversion against any person except the owner.
While this is true as a general proposition and indicated as such by many of the opinions, there seem to be cases where a person having a special property and the right of possession may maintain conversion against the person holding the general property in the chattel.
Take the case of a bailee who has the right of possession for a definite time. He may maintain conversion against the bailor. (McConnell v. Maxwell, 3 Black. [Ind.] 419; 26 Am. Dec. 428; Simpson v. Wren, 50 Ill. 222) 99 Am. Dec. 511; Sowden v. Kessler, 76 Miss. App. 581; Hickok v. Buck, 22 Vt. 149; Roberts v. Wyatt, 2 Taunt. 268; Elliott Cont. § 3074; 6 C. J. 1152, § 117.)
In McConnell v. Maxwell (supra) it was held that a bailee may have trover against the bailor or his vendee, where the possession of the property has been fraudulently taken from the bailee in contravention of his rights. The court said: “ In support of the action of trover, it is necessary for the plaintiff to prove a right to the property, either absolute or special, and a right to the possession at the time of the conversion complained of; for either an absolute or a special property will support the action. * * * Cases of special property, entitling to the action of trover are numerous, embracing sheriffs after a levy, carriers, bailees, trustees, etc. During the continuance of such special property and the right of possession, the right to the action of trover is perfect. In the case of a bailee, until the conditions of the bailment are complied with, his rights are protected not only against a stranger, but against the general *322owner. Thus, in Roberts v. Wyatt, 2 Taunt. 268, it was decided, that if a person who has a temporary property in goods, deliver them to the general owner for a special purpose, he may, after that purpose is answered, upon a demand and refusal, maintain trover for them. The same doctrine is laid down in 1 Chit. Pl. 151; 2 Saund. Pl. & Ev. 878;* and 3 Stark. on Ev. 1481.”
In Simpson v. Wren (supra) it was held that a borrower of a chattel will not be permitted to set up title in himself until he has restored the chattel to the lender. The court said: “The proposition is undeniably true that a bailee of property may recover it of his bailor, if he can show that he is lawfully entitled to the possession and use under a valid agreement, although the latter may be the owner. * * * A person claiming to own property should not be permitted to get possession by such a fraud, and then refuse to restore it because he claims to own it. This, in many cases would give him an undue advantage, as it would impose the burden of proving ownership on the lender, by a preponderance of evidence, while, had it remained in his possession, the burden would have been on the opposite party. We are therefore of the opinion that if appellee borrowed the gun, he should not be permitted to set up title in himself until he has restored it to appellant.”
In Sowden v. Kessler (supra) it was held that a bailee may maintain replevin against all persons except the true owner, and even against him if he has a lien for services, advances and the like.
In Hickok v. Buck (supra) the defendant leased to the plaintiff a farm for one year and by the contract was to provide a horse for the plaintiff to use upon the farm during the term. At the commencement of the term he furnished a horse, but took him away and sold him before the expiration of the term without providing another. Held, that the plaintiff acquired a special property in the horse by the bailment and was entitled to recover in an action of trover for the horse so taken away, damages for the loss of the use of the horse during the rest of the term. The court said: “ The general property in the mare remained in the defendant, but by the bailment the plaintiff acquired a special property in her, and was entitled to the exclusive use and control of her, during the continuance of the lease. And the defendant’s interference in the matter, by taking the mare against the will of .the plaintiff, is to be regarded the same, as though done by one who had no interest in her.”
In Roberts v. Wyatt (supra) there was a contract for the sale of an estate and an abstract of title to be made at the vendor’s expense was delivered to the purchaser who was held in title *323to the temporary custody of it. The owner obtained a return of it and then refused to redeliver it. An action of trover was begun and it was held that the plaintiff had a temporary property on which he could recover not only against a stranger but against the proprietor of the estate, and that property continues until all the purposes are answered for which the abstract was delivered. This decision was sustained on the right of possession which the plaintiff clearly had at the time. Elliott on Contracts (§ 3074) says: “As in all bailments, the bailee has the right of possession pending the accomplishment of the bailment purpose. Since in this case that purpose is the use of the chattel bailed, the bailee has the right to the exclusive use and control of the thing for the purpose for which it was hired, as against all the world, including the letter, or an attaching creditor of the letter, and this right is not lost by redelivery to the owner, for a temporary purpose.”
In the case of a bailment the bailor has title. The bailee has simply the right of possession for a definite purpose which is held to be a special property. In the case at bar the defendant had title and the plaintiff had the right of possession which continued until and unless the terms of sale were violated. The plaintiff, therefore, had a right of possession and special property when he delivered the truck to the defendant. The defendant then became a bailee and when the purpose of the bailment, to wit, the repair of the car and payment therefor, was accomplished, it no longer had any right to the possession of the truck under this bailment. Whatever rights it had left were the rights of a conditional vendor. These rights consisted of the general property in the truck, but the plaintiff had a special property and the right to immediate possession and when the defendant deprived him of this right of immediate possession and his dominion over his special property in the truck, it was guilty of conversion.
The whole question hinges upon the rights existing between a conditional vendor and a conditional vendee. Does a conditional vendee have a special property in the chattel which is the subject of the sale? Counsel for appellant indicates that he has not, that the conditional vendee has no legal title but simply an equitable title. I think he has more and that he has a special property when he has a right of possession under the precise terms of his contract.
It is difficult to make a distinction between a bailment and a conditional sale. The real distinction seems to be that in bailment the identical thing delivered is to be restored or the proceeds after sale, whereas in a conditional sale there is an agreement, express or implied, to pay money or its equivalent for the thing delivered and there is no obligation to return the thing delivered. Under *324these circumstances it would seem clear to me that if the bailee has a special property and right to possession as against even the holder of the general title a stronger case if anything is made in the case of a conditional vendee. At any rate, I cannot see why the same principle should not apply to a conditional vendee. I have not, however, been able to find any cases holding to the proposition in question so far as the conditional vendee is concerned.
Of course this right to possession the conditional vendee may waive. It is urged on the part of the defendant that the plaintiff did waive the right to possession and voluntarily left the property in the possession of the defendant. The plaintiff, however, denies this and a question has arisen in this case as to whether the weight of the evidence is against the contention which was approved by the jury, namely, that the plaintiff had not so waived his rights. Mr. Justice Van Kirk seems to think that the weight of the evidence is the other way.
When it is considered that all the witnesses who testified were interested witnesses and that L. R. Mack, the president of the defendant, and the plaintiff had trouble prior to this transaction, and that it was the purpose of the plaintiff to have the truck painted after the frame was straightened and had made arrangements for this, it seems to me more probable that the plaintiff’s story was entitled to the greater weight.
My conclusion is that the judgment and order should be affirmed.
Cochrane, P. J., concurs.
Judgment and order reversed on the law and facts and new trial granted, with costs to the appellant to abide the event. The court disapproves of the finding that there was an actionable conversion of the truck.

See 4th Am. ed.-[Rep.